 Case: 4:19-cv-00141-HEA Doc. #: 11 Filed: 12/01/20 Page: 1 of 12 PageID #: 88




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

ANTONIO STRONG,                                       )
                                                      )
       Movant,                                        )
                                                      )
vs.                                                   ) Case No: 4:19CV141 HEA
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
      Respondent.


                   OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on Movant’s Motion to Vacate, Set Aside or

Correct Sentence pursuant to 28 U.S.C. § 2255, [Doc. No. 1]. The United States of

America has responded to the motion pursuant to the Court’s Show Cause Order.

Movant has filed a reply to the Government’s response. For the reasons set forth

below, the Motion to Vacate is denied.

                               FACTUAL HISTORY

      The factual history of this matter is set out by respondent in its response.

                            PROCEDURAL HISTORY

       Movant was charged on March 9, 2016 by a federal grand jury in an eight-

count indictment with the following conduct occurring on or about April 11, 2014:

possessing a firearm as a previously convicted felon, in violation of 18 USC §

922(g)(1) (Count One); maintaining a drug premises, in violation of 21 USC §
 Case: 4:19-cv-00141-HEA Doc. #: 11 Filed: 12/01/20 Page: 2 of 12 PageID #: 89




856(a)(1) (Count Two); possessing with intent to distribute heroin, in violation of

21 USC § 841(a)(1) (Count Three); and possessing a firearm in furtherance of a

drug-trafficking crime, in violation of 18 USC § 924(c)(1) (Count Four). The

indictment further alleged the following conduct occurring on January 7, 2016:

possessing with intent to distribute a quantity of heroin, in violation of 21 USC §

841(a)(1) (Counts Five and Six); possessing a firearm in furtherance of the drug-

trafficking crime, in violation of 18 USC § 924(c) (Count Seven); and possessing a

firearm as a previously convicted felon, in violation of 18 USC § 922(g)(1) (Count

Eight).

      On April 27, 2017, Movant pled guilty to Counts one, six and seven. The

Government agreed to dismiss Counts two, three, four, five, and eight.

      Movant appeared before the Court for sentencing on July 25, 2017. The

United States having conceded Movant’s objection to the guidelines calculation as

to Counts One and Six contained in the PSR, the Court first found the Total

Offense Level to be 21, resulting in a guidelines range of 77 to 96 months

imprisonment. The Court denied Movant’s motion for a downward variance and

imposed a within-guidelines sentence of 77 months imprisonment on Counts One

and Six to run concurrently with each other and consecutively to a sentence of 60

months on Count Seven.




                                          2
 Case: 4:19-cv-00141-HEA Doc. #: 11 Filed: 12/01/20 Page: 3 of 12 PageID #: 90




      Movant appealed, alleging that he was not given an opportunity to address

the Court at his sentencing hearing, that his counsel was not given the opportunity

to speak on his behalf, that the Court failed to provide an adequate explanation for

the sentence imposed, and that the Court did not properly weigh all of the relevant

sentencing factors as set forth in 18 U.S.C. § 3553(a). United States v. Strong, 17-

7245. In response, the United States moved for remand “to allow Strong the

opportunity to address” the Court. The United States’ motion was granted on

October.

      On November 21, 2017, the Court resentenced Movant to the same sentence

as previously imposed.

                             CLAIMS FOR RELIEF

      Movant set out three grounds for relief: (1) ineffective assistance of counsel

because his counsel did not ask for a psychological examination; (2) ineffective

assistance of counsel for counsel’s failure to seek application of Dean v. United

States, 137 S.Ct. 1170 (2017); and (3) “further support for application of Dean

provisions.”

               STANDARD FOR RELIEF UNDER 28 U.S.C. §2255

      A federal prisoner seeking relief from a sentence under 28 U.S.C. § 2255 on

the ground “that the sentence was imposed in violation of the Constitution or laws

of the United States, or that the court was without jurisdiction to impose such

                                          3
 Case: 4:19-cv-00141-HEA Doc. #: 11 Filed: 12/01/20 Page: 4 of 12 PageID #: 91




sentence, or that the sentence was in excess of the maximum authorized by law, or

is otherwise subject to collateral attack, may move the court which imposed the

sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255. In order to

obtain relief under § 2255, the movant must allege a violation constituting “‘a

fundamental defect which inherently results in a complete miscarriage of justice.’”

United States v. Gomez, 326 F.3d 971, 974 (8th Cir. 2003) (quoting United States

v. Boone, 869 F.2d 1089, 1091 n.4 (8th Cir. 1989)).

                           Right to Evidentiary Hearing

      The Court must hold an evidentiary hearing to consider claims in a § 2255

motion “‘[u]nless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.’” Shaw v. United States, 24 F.3d

1040, 1043 (8th Cir. 1994) (alteration in original) (quoting 28 U.S.C. § 2255).

Thus, a movant is entitled to an evidentiary hearing “‘when the facts alleged, if

true, would entitle [the movant] to relief.’” Payne v. United States, 78 F.3d 343,

347 (8th Cir. 1996) (quoting Wade v. Armontrout, 798 F.2d 304, 306 (8th Cir.

1986)). The Court may dismiss a claim “without an evidentiary hearing if the claim

is inadequate on its face or if the record affirmatively refutes the factual assertions

upon which it is based.” Shaw, 24 F.3d at 1043 (citing Larson v. United States, 905

F.2d 218, 220-21 (8th Cir. 1990)). Since the Court finds that Movant’s claims can




                                           4
 Case: 4:19-cv-00141-HEA Doc. #: 11 Filed: 12/01/20 Page: 5 of 12 PageID #: 92




be conclusively determined based upon the parties’ filings and the records of the

case, no evidentiary hearing will be necessary.

                 Standard for Ineffective Assistance of Counsel

      “The standard set forth in Strickland v. Washington, 466 U.S. 668, 104 S. Ct.
      2052, 80 L.E.2d 674 (1984), provides the framework for evaluating
      [Movant’s] ineffective-assistance-of-counsel claim.” Anderson v. United
      States, 762 F.3d 787, 792 (8th Cir. 2014). [Movant] “must show that his
      counsel’s performance was deficient and that [he] suffered prejudice as a
      result” to prove a violation of his Sixth Amendment rights. Id.

      “Deficient performance is that which falls below the range of competence
      demanded of attorneys in criminal cases.” Bass v. United States, 655 F.3d
      758, 760 (8th Cir. 2011) (internal quotation omitted). “Strickland sets a
      ‘high bar’ for unreasonable assistance.” Love, 949 F.3d at 410 (quoting Buck
      v. Davis, 137 S. Ct. 759, 775 (2017)). Only a performance “outside the wide
      range of reasonable professional assistance” is constitutionally deficient. Id.
      (internal quotation omitted). “We make every effort to eliminate the
      distorting effects of hindsight and consider performance from counsel’s
      perspective at the time.” Id. (internal quotation omitted).

      “Prejudice requires the movant to establish ‘a reasonable probability that,
      but for counsel’s unprofessional errors, the result of the proceeding would
      have been different. A reasonable probability is a probability sufficient to
      undermine confidence in the outcome.’ ” Bass, 655 F.3d at 760 (quoting
      Strickland, 446 U.S. at 694).

O'Neil v. United States of Am., 966 F.3d 764, 770-71 (8th Cir. 2020).

      It is well-established that a petitioner’s ineffective assistance of counsel

claim is properly raised under 28 U.S.C. § 2255 rather than on direct appeal.

United States v. Davis, 452 F.3d 991, 994 (8th Cir.2006); United States v. Cordy,

560 F.3d 808, 817 (8th Cir. 2009). The burden of demonstrating ineffective

                                          5
 Case: 4:19-cv-00141-HEA Doc. #: 11 Filed: 12/01/20 Page: 6 of 12 PageID #: 93




assistance of counsel is on a defendant. United States v. Cronic, 466 U.S. 648, 658

(1984); United States v. White, 341 F.3d 673, 678 (8th Cir.2003).

      Both parts of the Strickland test must be met in order for an ineffective

assistance of counsel claim to succeed. Anderson v. United States, 393 F.3d 749,

753 (8th Cir.), cert. denied, 546 U.S. 882 (2005). The first part of the test requires

a “showing that counsel made errors so serious that counsel was not functioning as

the counsel guaranteed the defendant by the Sixth Amendment”. Id. Review of

counsel’s performance by the court is highly deferential, “and the Court presumes

counsel’s conduct falls within the wide range of reasonable professional

assistance”. Id. The court does not second-guess trial strategy or rely on the

benefit of hindsight, id., and the attorney’s conduct must fall below an objective

standard of reasonableness to be found ineffective, United States v. Ledezma-

Rodriguez, 423 F.3d 830, 836 (2005). If the underlying claim (i.e., the alleged

deficient performance) would have been rejected, counsel's performance is not

deficient. Carter v. Hopkins, 92 F.3d 666, 671 (8th Cir.1996). Courts seek to

“eliminate the distorting effects of hindsight” by examining counsel’s performance

from counsel’s perspective at the time of the alleged error. Id.

      The second part of the Strickland test requires that the movant show that he

was prejudiced by counsel’s error, and “that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have

                                          6
 Case: 4:19-cv-00141-HEA Doc. #: 11 Filed: 12/01/20 Page: 7 of 12 PageID #: 94




been different”. Anderson, 393 F.3d at 753-54 (quoting Strickland, 466 U.S. at

694). A reasonable probability is a probability sufficient to undermine confidence

in the outcome. Strickland, 466 U.S. at 694. When determining if prejudice exists,

the court “must consider the totality of the evidence before the judge or jury”. Id. at

695; Williams v. U.S., 452 F.3d 1009, 1012-13 (8th Cir. 2006).

      The first prong of the Strickland test, that of attorney competence, is applied

in the same manner to guilty pleas as it is to trial convictions. The prejudice prong,

however, is different in the context of guilty pleas. Instead of merely showing that

the result would be different, the defendant who has pled guilty must establish that

“there is a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial”. Hill v. Lockhart, 474

U.S. 52, 59 (1985); Matthews v. United States, 114 F.3d 114.

Ground One

      Movant claims that he received ineffective assistance of counsel because

trial counsel did not ask for a psychological examination. He argues that having

ingested a bottle of PCP when he was 15 months old caused him to have

psychological problems into his childhood, adolescence and adulthood.

      Movant’s claim is without merit. During the plea hearing, the Court

questioned Movant about his mental health. Movant admitted that he had taken

medication for a mental illness, had stopped taking it and had once again started

                                          7
 Case: 4:19-cv-00141-HEA Doc. #: 11 Filed: 12/01/20 Page: 8 of 12 PageID #: 95




taking it. He admitted feeling better with the medication, that he was feeling “fine”

on the day of the plea, and that the medication helped him think clearly. He

testified unequivocally that he wanted to plead guilty to the charges. He advised

the Court that he was satisfied with counsel’s performance, that counsel had

answered all of his questions and that there was nothing he did not understand. At

no time, although he was given the opportunity to address the Court, did Movant

raise the issue of his mental issues nor that he did not understand the proceedings.

Movant said nothing about his alleged ongoing effects of the childhood PCP

ingestion.

      Movant also advised the Court that he understood his rights to a trial, that by

entering the plea he was giving up his right to trial and that no one was forcing him

to do so. Again, Movant said nothing about his competency at that time. At the

plea hearing, the Court determined Movant was competent to enter his plea.

Movant did not challenge that finding in any way.

      Likewise, in his communications with the Court, Movant never stated that he

did not comprehend the nature of the charges against him, nor the consequences of

his guilty plea. His communications were with regard to the punishment for his

crimes. Movant very capably articulated his reasoning for his belief that he should

not receive the amount of time as a result of his criminal history and nature of the

offenses.

                                          8
 Case: 4:19-cv-00141-HEA Doc. #: 11 Filed: 12/01/20 Page: 9 of 12 PageID #: 96




       A criminal defendant may not be tried unless he is competent. Pate v.
       Robinson, 383 U.S. 375, 378, 86 S.Ct. 836, 838, 15 L.Ed.2d 815 (1966), and
       he may not waive his right to counsel or plead guilty unless he does so
       “competently and intelligently,” Johnson v. Zerbst, 304 U.S. 458, 468, 58
       S.Ct. 1019, 1025, 82 L.Ed. 1461 (1938); accord, Brady v. United States, 397
       U.S. 742, 758, 90 S.Ct. 1463, 1474, 25 L.Ed.2d 747 (1970). In Dusky v.
       United States, 362 U.S. 402, 80 S.Ct. 788, 4 L.Ed.2d 824 (1960) (per curiam
       ), we held that the standard for competence to stand trial is whether the
       defendant has “sufficient present ability to consult with his lawyer with a
       reasonable degree of rational understanding” and has “a rational as well as
       factual understanding of the proceedings against him.” Ibid., (internal
       quotation marks omitted). Accord, Drope v. Missouri, 420 U.S. 162, 171, 95
       S.Ct. 896, 903, 43 L.Ed.2d 103 (1975) (“[A] person whose mental condition
       is such that he lacks the capacity to understand the nature and object of the
       proceedings against him, to consult with counsel, and to assist in preparing
       his defense may not be subjected to a trial”). While we have described the
       standard for competence to stand trial, however, we have never expressly
       articulated a standard for competence to plead guilty or to waive the right to
       the assistance of counsel.

Godinez v. Moran, 509 U.S. 389, 396 (1993). In addition, with respect to a guilty

plea, the Godinez Court found that the trial Court is required to determine that the

defendant’s plea is knowing and voluntary.

       A finding that a defendant is competent to stand trial, however, is not all that
       is necessary before he may be permitted to plead guilty or waive his right to
       counsel. In addition to determining that a defendant who seeks to plead
       guilty or waive counsel is competent, a trial court must satisfy itself that the
       waiver of his constitutional rights is knowing and voluntary. Parke v. Raley,
       506 U.S. 20, 28–29, 113 S.Ct. 517, 523, 121 L.Ed.2d 391 (1992) (guilty
       plea); Faretta, supra, 422 U.S., at 835, 95 S.Ct., at 2541 (waiver of counsel).
       In this sense there is a “heightened” standard for pleading guilty and for
       waiving the right to counsel, but it is not a heightened standard of
       competence.

Id. at 509 U.S. 400–01, 113 S. Ct. 2680, 2687, 125 L. Ed. 2d 321 (1993)(emphasis

in original).
                                           9
Case: 4:19-cv-00141-HEA Doc. #: 11 Filed: 12/01/20 Page: 10 of 12 PageID #: 97




      The Court questioned Movant as to voluntariness and as to whether it is

what he wanted to do. Movant’s answers clearly establish that the plea was indeed

both voluntary and knowing. Ground one is denied.

Grounds Two and Three

      For Grounds Two and Three, Movant claims counsel failed to seek

application of Dean v. United States, ––– U.S. ––––, 137 S.Ct. 1170 (2017).

      The Supreme Court held that a district court is not prohibited from

considering the impact of the mandatory minimum sentence required under 18

U.S.C. § 924(c) in determining the appropriate sentence for the predicate offense.

See id. at 1176 (“Nothing in § 924(c) restricts the authority conferred on

sentencing courts by § 3553(a) and the related provisions to consider a sentence

imposed under § 924(c) when calculating a just sentence for the predicate count.”).

      Basically, the holding of Dean is to the effect that a district court may

consider the entire sentence when determining the appropriate sentence for non–

924(c) counts. The minimum sentence for the Section 924(c) counts are set by

statute and do not require discretionary judgments of the district court.

      Movant does not state exactly how a Dean argument would have helped his

sentence. He does not point to any part of the record that this Court did not

understand its ability to impose the sentence it did. This court properly considered

what a total sentence should be in this case. The government did not argue at

                                         10
Case: 4:19-cv-00141-HEA Doc. #: 11 Filed: 12/01/20 Page: 11 of 12 PageID #: 98




Movant’s sentencing hearing (as it did in the Dean case) that the Court was

required to consider the sentence for the non–924(c) count before it decided the

total sentence. This Court did in fact consider the effect of the total sentence when

imposing the sentence on each count. Movant merely assumes that if his attorney

had mentioned the Dean case, his sentence would have been affected. Movant also

assumes, without any basis, that this Court misunderstood its discretion after the

holding of Dean. Again, this Court properly considered the full range of

punishment for all counts, and that includes the minimum term of imprisonment as

well as the maximum. Movant’s alleged error is completely unsupported by the

record and he has not shown prejudice to him. Without a showing of either error or

prejudice, Movant cannot succeed in this claim. Grounds Two and Three are

denied.

                                      CONCLUSION

     Based upon the foregoing analysis, Movant has failed to establish he is

entitled to a hearing and has failed to present any basis upon which the Court may

grant relief. Movant’s Motion to Set Aside or Correct Sentence pursuant to 28

U.S.C. § 2255 is therefore denied.

                        CERTIFICATE OF APPEALABILITY

    The federal statute governing certificates of appealability provides that “[a]

certificate of appealability may issue . . . only if the applicant has made a

                                          11
Case: 4:19-cv-00141-HEA Doc. #: 11 Filed: 12/01/20 Page: 12 of 12 PageID #: 99




substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

A substantial showing of the denial of a constitutional right requires that “issues

are debatable among reasonable jurists, a court could resolve the issues differently,

or the issues deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th

Cir. 1997). Based on the record, and the law as discussed herein, the Court finds

that Movant has not made a substantial showing of the denial of a constitutional

right.

    Accordingly,

    IT IS HEREBY ORDERED that the Motion to Vacate, Set aside or Correct

Sentence, and its amendments are DENIED.

         IT IS FURTHER ORDERED that this Court will not issue a Certificate of

Appealability as Movant has not made a substantial showing of the denial of a

federal constitutional right.

         A separate judgment is entered this same date.

         Dated this 1st day of December, 2020.




                                        ________________________________
                                           HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE




                                          12
